DOWD, Judge,
dissenting.
I respectfully dissent. The defendant was found guilty by a jury of two counts: (1) possession of heroin; and (2) possession of amphetamines and dextroamphetamines and sentenced under the Second Offender Act to two eight year terms to run consecutively.
The point raised by the defendant on appeal is that the court erred in admitting evidence of the search warrant and affidavits of the police officer used to obtain the warrant because such evidence was irrelevant “and caused the jury to improperly infer that the defendant was engaged in some prior illegal activity.”1
The test of relevancy is whether or not a fact tends to prove a fact in issue or to corroborate evidence which is relevant and bears on the principal issue. State v. Campbell, 543 S.W.2d 508, 510[2] (Mo.App.1976); State v. Walden, 490 S.W.2d 391, 393[1] (Mo.App.1973). It is within the trial court’s discretion to determine materiality and relevance of evidence, State v. Martin, 530 S.W.2d 447 (Mo.App.1975), and doubts as to relevancy of evidence should be resolved in favor of the admissibility of evidence. State v. Proctor, 546 S.W.2d 544, 545[4] (Mo.App.1977). I believe the evidence that the officers were executing a valid search warrant when they entered the house was relevant to show the legality of this entry. The legality of the entry may well have been of concern to the jurors, especially when the forceful nature of the entry was revealed to them.
*350The house was entered in the following manner: Detective Taff was looking into the house through a window when his partner Detective Kientzy knocked on the door and stated “Police officers, we have a search warrant”. In response to the knock, the people inside the house got up and began running, saying, “It’s the heat!” Then, Officer Kientzy struck the door with a sledge hammer, forcing the door open. Once the door was broken in, Officer Taff chased one of the running men through the living room and the bedroom into the bathroom. In the bathroom the officer saw defendant on his knees flushing pink capsules down the toilet. He retrieved some of the capsules from the toilet. Officer Kient-zy pursued three other men through the house, and also saw defendant dropping pink capsules into the toilet.
When the facts leading to the arrest of defendant are reconstructed, we are presented with a scene where the door to a house is violently broken down by police officers with a sledge hammer, followed by general pandemonium inside as the officers chase suspects through the house. Under these facts, the jurors may well have questioned whether the officers were authorized to enter the house at all. The existence of a search warrant is both logically and legally relevant to this issue under the normal test of relevancy. I believe the legality of entry is relevant under the facts of this case.
Likewise, the existence of a search warrant which was required to be executed by the breaking in of a door with a sledge hammer, the fleeing of the occupants with the shouting of “It’s the heat!”, and the flushing of heroin into the toilet by the defendant is relevant to the issue of guilt of the defendant. And as such was admissible.
Furthermore, the search warrant was only admitted into evidence in a limited way. The trial court admitted it with the condition that the hearsay evidence used to obtain the warrant be excluded, and the warrant would not be shown to the jury. It is quite remote that the bare fact that a warrant was issued, without knowledge of what the facts were to support the warrant’s issuance, would cause the jury to infer defendant was engaged in prior illegal activity.
The majority opinion cites no authority in support of its conclusion that admission of the evidence of the search warrant requires reversal. My conclusion is supported by the holding in U. S. v. Buchanan, 529 F.2d 1148, 1151[2] (7th Cir. 1975), which ruled this identical point. In so ruling, the Court characterized this contention as being “totally without merit”. In reference to this contention the Court in Buchanan stated at 1151[2]:
“The defendant contends that the trial judge committed reversible error by permitting the Government to elicit from a government witness the fact that a search warrant had been obtained before entering the post office box rented by the defendant and the fact that a second search warrant had been obtained to search the defendant’s home and seize certain items that were admitted into evidence. He states that the evidence regarding the issuance of the warrants was neither relevant nor material. The defendant asserts that: ‘[this evidence] was also detrimental to defendant in that it gave an aura of judicial credence to the fact that there was information that indicated the guilt of this defendant.’ He sums up his argument by saying that since the searches were not in controversy the evidence about them was irrelevant and prejudicial.
“Defendant’s contention is totally without merit. The legality of a search is always relevant and the evidence that search warrants were issued, although perhaps not material in a strict sense, was not prejudicial to the defendant’s case. Even should there have been error in the admission of this evidence, it was harmless error.”
Even assuming the evidence was irrelevant as not tending to prove possession of narcotics, I disagree with the conclusion that reversible trial error resulted. Irrele*351vant evidence, when not unduly prejudicial or inflammatory, does not require reversal if it was introduced as background information to fill in the narrative of events leading up to defendant’s arrest. State v. Johnson, 539 S.W.2d 493, 512[36] (Mo.App.1976). The evidence of the search warrant was not unduly inflammatory or prejudicial. As we have stated above, it is highly unlikely that a jury would infer from such evidence that defendant was engaged in prior illegal activity.
In addition, the majority opinion has omitted an important principle from the Degraffenreid ease. The majority cites De-graffenreid for the proposition that “error in the admission of evidence should not be declared harmless unless it is so without question”. Degraffenreid did not concern the question of relevant evidence. And in Degraffenreid, which was decided en banc by our state supreme court, Judge Bard-gett, speaking for the court, stated, “error which in a close case might call for reversal may be disregarded as harmless when the evidence of guilt is strong.” 477 S.W.2d at 65[15]. Such a rule has been consistently followed by our courts. See, e. g., State v. Vernor, 522 S.W.2d 312, 316[3] (Mo.App.1975); State v. Belleville, 530 S.W.2d 392, 395[5] (Mo.App.1975).
In this case, there was overwhelming evidence of defendant’s guilt. It could aptly be called a “caught in the act” case. Two police officers saw the defendant dropping heroin into the toilet and five amphetamine pills were found in defendant’s pockets after the arrest. If not relevant, I believe the evidence complained of here is harmless under Degraffenreid because “the evidence of guilt is strong.”
I would affirm the conviction.

. Defense counsel failed to object to the prosecutor’s reference to the search warrant and affidavits of the police officers in the opening statement and final argument. Defense counsel objected when reference was made to the search warrant during Officer Taffis testimony but not during Officer Kientzy’s testimony.